United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SOUTHERN ARIZONA MEDICAL CENTER,
Tucson, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1336
Issued: September 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 20, 2013 appellant, through his attorney, filed a timely appeal of an April 2,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed an
occupational disease due to factors of his federal employment.
On appeal, counsel argued that appellant had submitted sufficient medical evidence for
his claim to be accepted or, in the alternative to be remanded for further development.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 29, 2012 appellant, then 54-year-old nursing assistant, filed an occupational
disease claim alleging that on March 15, 2011 he developed lumbar pain due to lifting, bending,
transferring and repositioning patients over many years. He stopped work on March 20, 2011.
In a letter dated June 20, 2012, OWCP requested additional factual and medical evidence
in support of appellant’s claim. Dr. Kal-Uwe Lewandrowski, a Board-certified orthopedic
surgeon, examined appellant on April 19, 2012. By history appellant’s lumbar spinal stenosis
symptoms were brought on and exacerbated by standing and walking. Dr. Lewandrowski
recommended surgery for a transforaminal lumbar interbody fusion. He performed an L4-5
hardware removal on March 12, 2012. Dr. Lewandrowski released appellant to return to work
on April 23, 2012 with restrictions. On May 14 and 30, 2012 he diagnosed a nonunion
arthrodesis, spinal stenosis and degenerative disc disease. On June 5, 2012 Dr. Lewandrowski
noted that appellant was three months post an L4-5 hardware removal due to myofascial low
back pain. He diagnosed degenerative disc disease of the lumbar spine, spondylolisthesis and
spinal stenosis with low back pain, radiculopathy and myofascial pain syndrome.
Appellant attributed his condition to 30 years of standing, walking, bending, stooping,
lifting and transferring patients. In a note dated July 9, 2012, Dr. Alan K. Rogers, a Boardcertified internist, diagnosed lumbar spondylosis and chronic pain syndrome. He stated,
“Reasonable that current back problems related to his lifetime occupation.”
On July 6, 2012 the employing establishment stated that appellant had been performing
light duty since May 2011.
By decision dated September 5, 2012, OWCP denied appellant’s claim finding that he did
not submit sufficient medical evidence to establish a causal relationship between his diagnosed
lumbar condition and his employment duties.
Appellant requested an oral hearing before an OWCP hearing representative on
September 18, 2012.
On April 21, 2011 Dr. Lewandrowski performed an L4-5 transforaminal lumbar
interbody fusion. He listed a history that in 1990 appellant sustained a low back injury and
accepted claim. Appellant was able to resume his normal duties and activities. He stated that he
had spinal fusion surgery in April 2011 and returned to his full-time light-duty job. Appellant
noted a second surgery on March 8, 2012 to remove hardware and a third surgery on
June 20, 2012 to repair his spinal fusion. He submitted the June 20, 2012 surgical report noting
that Dr. Lewandrowski performed an L5-S1 transforaminal lumbar interbody fusion, exploration
of spinal fusion L4-5 and L4-S1 posterolateral fusion.
In a report dated January 7, 2013, Dr. Rogers stated that appellant’s prior low back pain
since 1990 resolved such that he could perform his duties as a nursing assistant. He diagnosed
lumbar stenosis and stated that the back and leg symptoms were exacerbated by lifting, walking
and standing as required by a nursing assistant. Dr. Rogers stated that the wear on appellant’s
low back as demonstrated by magnetic resonance imaging (MRI) scan and due to lifting,

2

pushing, carrying and walking as a nursing assistant. He noted that Dr. Lewandrowski
performed three spinal surgeries between April 2011 and June 2012 including an L4-5 interbody
fusion, hardware installation and removal and revision.
Appellant testified at the February 5, 2013 oral hearing. He noted that he initially missed
some work due to his 1990 back injury, but returned to full-duty work and did not stop due to his
back until March 2011. In March 2011, on a Sunday event at 8:00 p.m., appellant lifted a patient
up in bed and felt intense pain down his right leg. He sought medical treatment and
Dr. Lewandrowski saw him on a Tuesday in April. Surgery was performed the following
Thursday on April 21, 2011. Appellant stated that he returned to light duty after each of his
surgeries and that in 2012 he received a new light-duty assignment. The employing
establishment noted that appellant began work after a March 29, 1999 preemployment physical
and became a permanent employee in 2000.
By decision dated April 2, 2013, OWCP’s hearing representative found that appellant did
not submit sufficient medical evidence to establish that his lower back condition or surgeries
were causally related to his nursing assistant duties beginning in 2000.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon a complete factual and medical background, showing a causal relationship
between the claimed condition and identified factors. The belief of a claimant that a condition
was caused or aggravated by the employment is not sufficient to establish causal relation.3
ANALYSIS
Appellant described his work activities between 2000 and May 2011 that included lifting,
bending, transferring and repositioning patients over many years. He submitted medical
evidence that he was treated for lumbar spondylosis, chronic pain syndrome and lumbar stenosis.

2

20 C.F.R. § 10.5(q).

3

Lourdes Harris, 45 ECAB 545, 547 (1994).

3

OWCP denied appellant’s claim finding that the medical evidence was not sufficient to establish
a causal relationship between his diagnosed back condition and his employment duties.
Dr. Rogers also provided a general opinion that there was a causal relationship between
appellant’s employment and his back condition stating that it was “reasonable” that appellant’s
current back problems related to his lifetime occupation. Appellant’s back and leg symptoms
were exacerbated by lifting, walking and standing as required by a nursing assistant and
demonstrated by MRI scan. While Dr. Rogers concluded that appellant’s work duties caused or
aggravated appellant’s back condition, he did not provide adequate medical reasoning explaining
the basis for his opinion. In order to meet his burden of proof in establishing an occupational
disease claim, appellant must submit rationalized medical opinion evidence in support of a causal
relationship between his condition and his employment. Such medical rationale should include a
physician’s detailed opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment activities. The opinion must be
based on a complete factual and medical background of the claim, must be one of reasonable
medical certainty and must be supported by an explanation of the nature of the relationship to the
specific employment activities identified by the claimant.4 Dr. Rogers did not provide sufficient
medical reasoning to support of his conclusion on causal relation.
Dr. Lewandrowski noted that by history appellant’s lumbar spinal stenosis symptoms
were brought on and exacerbated by standing and walking. He did not offer a clear opinion that
appellant’s back condition was either caused or permanently aggravated by his employment
duties. Dr. Lewandrowski’s report suggests at most a temporary aggravation of appellant’s
symptoms due to his employment duties. Furthermore, he did not provide any medical reasoning
in support of his opinion that appellant’s symptoms were brought on and exacerbated by standing
and walking.
In regard to counsel’s arguments, the Board notes as described above that appellant has
not submitted the necessary rationalized medical opinion evidence to establish his claim. Due to
the lack of a detailed report with a clear history of injury and a clear opinion on the causal
relationship between his employment and his diagnosed condition, the Board further finds that
the medical evidence does not require additional development by OWCP.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish an occupational disease claim.

4

A.D., 58 ECAB 149 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the April 2, 2013 Office of Workers’
Compensation Programs’ decision is affirmed.
Issued: September 25, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

